Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1, line 1, “A overvoltage protective device” changes to “An overvoltage protective device” and lines 5-6 the term “surge-withstand capability of the first varistor (3) is higher than surge-withstand capability of the second varistor (1)” changes to “the surge-withstand capability of the first varistor (3) is higher than the surge-withstand capability of the second varistor (1)”.
Claims 9, line 1, “A overvoltage protective device” changes to “An overvoltage protective device”. 

1. (Currently Amended) An overvoltage protective device for lightning protection, comprising a first varistor (3), a second varistor (1), a PTC thermistor (2), and two 
Wherein the single port combined circuit comprises at least one of the two lead-out terminals (4) being thermally-conductive end with low thermal resistance, and the second varistor (1) is thermally coupled to the PTC thermistor (2), and the thermally-conductive end with low thermal resistance is thermally coupled to one or both of the second varistor (1) and the PTC thermistor (2).

9. (Currently Amended) An overvoltage protective device for lightning protection, comprising a first varistor (3), a second varistor (1), a PTC thermistor (2), and two lead-out terminals (4), and the first varistor (3) and the PTC thermistor (2) are connected in parallel, and then further connected in series with the second varistor (1) to form a single port combined circuit, and the surge-withstand capability of the first varistor (3) is higher than the surge-withstand capability of the second varistor (1); 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836